77 S.E.2d 499 (1953)
238 N.C. 301
WILLIAMS et al.
v.
FOREMAN et ux.
No. 21.
Supreme Court of North Carolina.
September 30, 1953.
*500 LeRoy Scott, Washington, for plaintiffs, appellants.
Carter & Ross, Washington, for defendants, appellees.
ERVIN, Justice.
The only assignment of error requiring discussion is that based upon the entry of the compulsory nonsuit.
The party claiming a right of way by prescription has the burden of proving the several elements essential to its acquisition. McCracken v. Clark, 235 N.C. 186, 69 S.E.2d 184; Speight v. Anderson, 226 N.C. 492, 39 S.E.2d 371; Chesson v. Jordan, 224 N.C. 289, 29 S.E.2d 906; McPherson v. Williams, 205 N.C. 177, 170 S.E. 662; Perry v. White, 185 N.C. 79, 116 S.E. 84.
Thus he must show, among other things, not only that a way over another's land was used for the requisite period, but also that such use was adverse or under a claim of right. Darr v. Carolina Aluminum Co., 215 N.C. 768, 3 S.E.2d 434; M. E. Gruber, Inc., v. Eubank, 197 N.C. 280, 148 S.E. 246; Grant v. Tallassee Power Co., 196 N.C. 617, 146 S.E. 531; Perry v. White, supra; Snowden v. Bell, 159 N.C. 497, 75 S.E. 721; Boyden v. Achenbach, 86 N.C. 397; Ray v. Lipscomb, 48 N.C. 185; Smith v. Bennett, 46 N.C. 372; Mebane v. Patrick, 46 N.C. 23. A mere permissive use of a way over another's land, however long it may be continued, can not ripen into an easement by prescription. Colvin v. Tallassee Power Co., 199 N.C. 353, 154 S.E. 678; Weaver v. Pitts, 191 N.C. 747, 133 S.E. 2; Perry v. White, supra; State v. Norris, 174 N.C. 808, 93 S.E. 950; Snowden v. Bell, supra; Boyden v. Achenbach, supra; Ingraham v. Hough, 46 N.C. 39.
The evidence of the plaintiffs does not indicate that they and their predecessors in title used the roadway over the land of the defendants adversely or under a claim or right. Indeed, it engenders the conclusion that the use of the roadway was by permission of the owners of the soil. This being true, the evidence is insufficient to establish a right of way by prescription, and the compulsory nonsuit must be upheld. Weaver v. Pitts, supra.
Affirmed.